The Court

dismissed the rule. By the common law the judgment • had relation to the term, and the execution to its teste ; and it bound *437the goods of a defendant who died after the teste and before the next term, in the hands of his executor or any body else. This was supposed to have a harsh operation upon purchasers of goods so bound, and hence the statute of frauds, which provides that “ no writ of fieri facias or other writ of execution shall bind the property of the goods against whom such writ of execution is sued forth, but from the time that such writ shall be delivered to the sheriff, under-sheriff or coroner, to be executed; and for the better manifestation of such time, the sheriff, under-sheriff or coroner, their deputies and agents, shall, upon the receipt of any such writ, (without fee for doing the same) endorse upon the back thereof the day of the month and year when he or they may receive the same.”
Rodney, for plaintiff.
Wolfe, for defendant.
Rule dismissed.